Citation Nr: 1600508	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss, based upon substitution.

2. Entitlement to service connection for tinnitus, based upon substitution. 

3. Entitlement to service connection for diabetes mellitus type II, as due to herbicide exposure, based upon substitution.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and appellant's son


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from July 1962 to July 1965. The Veteran died in May 2012. The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes the Veteran filed a notice of disagreement as to the RO's July 2010 rating decision in October 2010. During the pendency of the appeal the Veteran died. The appellant filed a claim for Dependency and Indemnity Compensation and for substitution of the current claims in May 2012. The RO issued a rating decision in April 2013 in the appellant's DIC claim which is not before the Board.  

The appellant and appellant's son testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of the hearing is associated with the claims files.

The appellant submitted additional evidence in support of her claim at the October 2015 video conference hearing before the Board along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015). 


FINDINGS OF FACT

1. The Veteran died in May 2012. 

2. The appellant is the Veteran's surviving spouse and filed her request for substitution within one year of his death.

3. At the time of his death, the Veteran had claims pending for entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure. 
 
4. In October 2015 correspondence, the appellant informed the Board that she was withdrawing her appeal as to the hearing loss and tinnitus claims.

5. The evidence of record is at least in equipoise as to whether the Veteran had active military service in the Republic of Vietnam from July 1962 to July 1965.

6. The evidence of record is at least in equipoise as to whether the Veteran's diabetes mellitus, type II was due to herbicide exposure. 




CONCLUSIONS OF LAW

1. The criteria for substitution in the case of an ongoing appeal have been met. 38 U.S.C.A. § 5121A (West 2014). 

2. The criteria for withdrawal of an appeal as to the claims of entitlement to service connection for hearing loss and tinnitus by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

3. The criteria for service connection for diabetes mellitus, type II, as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Substitution

When a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he died. See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2015); see Jones v. West, 136F. 3d 1296 (Fed. Cir. 1998). Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, an accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 38 U.S.C.A. § 5121A(a). 

VA will accept, for the purpose of determining entitlement to benefits under the laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant. 38 U.S.C.A. § 5124 (West 2014); 38 C.F.R. § 3.2014(a). VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud and misrepresentation of the relationship in question. 38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  

Here, the Veteran died in May 2012. See May 2012 Death Certificate. A document of record indicates that the Veteran was married to the appellant in April 1967, more than one year prior to his death in May 2012. The appellant and Veteran were residing together at the time of his death, and a copy of the parties marriage license has been made part of the claims file. See April 1967 Marriage License. At the time of his death, the Veteran had perfected his substantive appeal. In May 2012, the appellant, his surviving spouse, filed a statement seeking to continue the Veteran's claims. Therefore, the Board finds the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.

III. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in October 2015 requesting to withdraw her appeal as to the issues of hearing loss and tinnitus. The issues in appellate status and before the Board at that time were (1) entitlement to service connection for hearing loss; (2) entitlement to service connection for tinnitus; and (3) entitlement to service connection for diabetes mellitus, type II as due to herbicide exposure. 

In light of the foregoing, the appellant has withdrawn this appeal, as to hearing loss and tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to hearing loss and tinnitus and it is dismissed.

IV. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant claims the Veteran was entitled to service connection for diabetes mellitus, type II as a result of herbicide exposure. The Veteran consistently stated that while stationed in Bangkok, Thailand he went on temporary duty assignments (TDY) to Vietnam. The Board finds the evidence is in equipoise as to whether the Veteran had active military service in Vietnam and as such appellant is granted the benefit of the doubt regarding the Veteran's service in Vietnam. 

First, service connection requires evidence of a current disability. The evidence of record shows the Veteran had a diagnosis of diabetes mellitus, type II. A letter from the Veteran's primary care physician indicates he had a diagnosis of diabetes mellitus, type II dating back to 1996. See February 2013 letter. Further, VA treatment records indicate a continued diagnosis of and treatment for diabetes mellitus, type II. See VA treatment records October 2009. Therefore, the first element of service connection has been met. 

Next, turning to the second element of service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury. Appellant contends the Veteran while stationed in Thailand went on TDY to Vietnam to install and repair radio equipment. The Veteran's DD 214 indicates his MOS was an intercept equipment repairman. Further, the Veteran's DD 214 and pay stubs indicate he was stationed in Bangkok, Thailand. There is an absence of official military documentation indicating that either the Veteran did or did not go on TDY to Vietnam while stationed in Thailand. 

However, sufficient corroborating evidence has been made part of the claims file to support the Veteran went on TDY to Vietnam. The Veteran in his October 2010 notice of disagreement stated that while stationed in Bangkok, Thailand he went on TDY to Vietnam. The Veteran consistently stated he served in Vietnam, installing and repairing radio equipment. Further, these reports are consistent with the hearing testimony of appellant and the appellant's and Veteran's son, where they recounted the Veteran's statements about his service. See October 2015 hearing testimony. Nothing in the claims file calls the Veteran's credibility into question, and the Veteran was competent to report such information. 

During the October 2015 hearing before the Board, appellant provided testimony and additional evidence supporting the Veteran had active service in Vietnam, which has been made part of the claims file. The appellant submitted pictures taken by the Veteran while he was on TDY in Vietnam. These pictures were found after the Veteran's death, in his personal files, and provide corroborating evidence he served in Vietnam. The appellant noted the Veteran's handwriting on the back of many of the pictures with labels including "Viet", "Vietnam", "Saigon" and "Chopper Viet". The appellant under oath testified that the handwriting on the pictures was the Veteran's. The appellant and Veteran were married for over 40 years and as such appellant is competent to identify the Veteran's handwriting. The pictures include landscapes, airplanes, the Veteran and fellow soldiers. There is no reason to doubt the authenticity of these pictures and the identifying comments written by the Veteran. 

As such, the Board finds that the evidence of record is in equipoise as to whether or not the Veteran had active service in Vietnam. Despite the lack of official military documentation it is at least as likely as not that the Veteran had active service in Vietnam. The consistent lay evidence of record including the October 2015 hearing  testimony, the Veteran's personal pictures and consistent statements support the finding the Veteran had active service in Vietnam. Accordingly the Board concludes that the Veteran was in Vietnam and thus it is presumed that he was exposed to herbicides as a result of his service. 38 C.F.R. § 3.307(a)6.  

Turning to the third element of service connection, a nexus between the claimed in-service injury and the current disability is presumed based on the Veteran's service in Vietnam. As noted above, diabetes mellitus, type II is among the presumptive diseases listed in 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As a result, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is warranted. 

In conclusion, as the Board finds that the evidence supports a finding that the Veteran had active service in Vietnam, his exposure to herbicides is presumed; and as during the pendency of the Veteran's claim he had a diagnosis of the presumptive disease, diabetes mellitus, type II, service connection is warranted for that disease. 

ORDER

1. The claim for entitlement to service connection for hearing loss is dismissed.

2. The claim for entitlement to service connection for tinnitus is dismissed. 

3. Entitlement to service connection for diabetes mellitus, type II due to herbicide exposure, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


